           Case 3:20-cr-02061-FM Document 10 Filed 10/02/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF TEXAS
                                         EL PASO DIVISION

USA

vs.                                                     Case Number: EP:20-CR-02061(1)-DB
                                                        LS
(1) Mi Jung Cook



                               ORDER APPOINTING COUNSEL


      The above named Defendant has testified under oath, or has otherwise satisfied this court

that he or she is financially unable to employ counsel, and does not wish to waive counsel.

      Because the interests of justice so require, Richard D. Esper, a duly licensed attorney in this

District is hereby appointed, pursuant to the provisions of the Criminal Justice Act, to represent

said Defendant in this case.

      This appointment shall remain in effect until further order of this court.

      It is, accordingly, so ORDERED this October 02, 2020.




                                                   ______________________________
                                                   UNITED STATES MAGISTRATE JUDGE
                                                   LEON SCHYDLOWER
